     Case 1:15-cv-01489-AWI-BAM Document 144 Filed 12/08/20 Page 1 of 4



 1 STAN S. MALLISON (Bar No. 184191)
     StanM@TheMMLawFirm.com
 2 HECTOR R. MARTINEZ (Bar No. 206336)
     HectorM@TheMMLawFirm.com
 3 NATALIA RAMIREZ LEE (Bar. No. 322017)
     NRamirezLee@TheMMLawFirm.com
 4 MALLISON & MARTINEZ
   1939 Harrison Street, Suite 730
 5 Oakland, CA 94612-3547
   Telephone: (510) 832-9999
 6 Facsimile: (510) 832-1101

 7 MARIO MARTINEZ (Bar No. 200721)
   EDGAR I. AGUILASOCHO (Bar No. 285567)
 8 MARTÍNEZ, AGUILASOCHO, & LYNCH P.O. Box 1998
   Bakersfield, California 93303
 9 Telephone: (661) 859-1174
   Facsimile: (661) 840-6154
10
   Attorneys for Plaintiffs
11
   Michael J.F. Smith, #109426
12
   John L. Migliazzo, #272066
13 Michael J.F. Smith, A Professional Corporation
   1391 West Shaw Avenue, Suite D
14 Fresno, California 93711
   Telephone: (559) 229-3900
15 Fax: (559) 229-3903

16 Attorneys for Defendant
                                  UNITED STATES DISTRICT COURT
17
                              EASTERN DISTRICT OF CALIFORNIA
18
19

20 MARISOL GOMEZ and IGNACIO OSORIO,              Case No. 1:15-cv-01489-AWI-BAM
   on behalf of themselves and others similarly
21 situated,                                      STIPULATION AND [PROPOSED] ORDER
                                                  RE: CLASS NOTICE AND
22                                                DISTRIBUTION PLAN
                    Plaintiffs,
23                                                Complaint Filed: September 30, 2015
           vs.
24 J. JACOBO FARM LABOR CONTRACTOR,
   INC., and Does 1 through 20, inclusive,
25
                Defendants.
26
27

28
                                                  i
     PARTIES’ PROPOSED CLASS NOTICE AND DISTRIBUTION PLAN        CASE NO. 1:15-cv-01489-AWI-BAM
     Case 1:15-cv-01489-AWI-BAM Document 144 Filed 12/08/20 Page 2 of 4



 1          Plaintiffs MARISOL GOMEZ and IGNACIO OSORIO (“Plaintiffs”), by and through his

 2 counsel of record, Mallison & Martinez and Martinez, Aguilasocho & Lynch, and Defendant J.

 3 JACOBO FARM LABOR CONTRACTOR (“J. Jacobo” or “Defendant”), by and through their

 4 counsel of record, Michael J. F. Smith, A Professional Corporation, hereby stipulate to the

 5 following, and request that the Court adopt as an order:

 6          WHEREAS, the Honorable Anthony W. Ishii issued an Order Denying Defendant’s Motion

 7 for Reconsideration and Modifying the Rest Break Class Definition (Doc. 138) on July 20, 2020,

 8 requiring that the parties meet and confer regarding the submission of a stipulated class notice and

 9 distribution plan and file a stipulated class notice and distribution plan or a notice that no plan can

10 be agreed to.

11          WHEREAS, the Parties have met and conferred and agreed upon a proposed Class Notice

12 and agree that the notice will be translated into Spanish upon approval. A true and correct copy of

13 the jointly proposed Class Notice is attached to this stipulation as Exhibit A.

14          NOW THEREFORE, the Parties STIPULATE as follows and respectfully request the Court
15 adopt as an order:

16
              1. The Court finds that the revised Class Notice attached as Exhibit A provides
17
                  appropriate notice of the certified class claims in this matter.
18
              2. The Court orders the Defendant to provide the Class List within 30 days of this Order.
19

20              3. Once the Class List is obtained, the Class Action Administrator can distribute the

21                 Class Notice within 20 days of the receipt of the Class List and finalized notice

22                 documents.

23              4. Each class member shall have 45 days to exclude himself or herself from the class
24                 action.
25

26
27

28
                                                       2
     PARTIES’ PROPOSED CLASS NOTICE AND DISTRIBUTION PLAN               CASE NO. 1:15-cv-01489-AWI-BAM
     Case 1:15-cv-01489-AWI-BAM Document 144 Filed 12/08/20 Page 3 of 4



 1

 2 Dated: August 10, 2020                         MALLISON & MARTINEZ

 3
                                                  By:   /s/ Natalia Ramirez Lee
 4                                                      Natalia Ramirez Lee
 5

 6 Dated: August 10, 2020            MICHAEL J.F. SMITH, A PROFESSIONAL CORP.
 7
                                                  By: /s/John L. Migliazzo
 8                                                       John L. Migliazzo
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                              3
     PARTIES’ PROPOSED CLASS NOTICE AND DISTRIBUTION PLAN     CASE NO. 1:15-cv-01489-AWI-BAM
     Case 1:15-cv-01489-AWI-BAM Document 144 Filed 12/08/20 Page 4 of 4



 1                                      [PROPOSED] ORDER

 2         IT IS HEREBY ORDERED that the parties’ stipulation (Doc. No. 140) is approved as

 3 follows:

 4         1.    The Court finds that the Class Notice attached as Exhibit A (Doc. No. 140-1) provides

 5               appropriate notice of the certified class claims in this matter.

 6         2.    The Court orders Defendant to provide the Class List within 30 days of this Order.

 7         3.    Once the Class List is obtained, the Class Action Administrator can distribute the

 8               Class Notice within 20 days of the receipt of the Class List and finalized notice

 9               documents.

10         4.    Each class member shall have 45 days to exclude himself or herself from the class

11               action.

12
     IT IS SO ORDERED.
13

14 Dated: December 8, 2020
                                               SENIOR DISTRICT JUDGE
15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                     4
     PARTIES’ PROPOSED CLASS NOTICE AND DISTRIBUTION PLAN             CASE NO. 1:15-cv-01489-AWI-BAM
